Exhibit 10(f)
Change in Control Agreement
Tier IV

 



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
Contents

         
Article 1. Establishment, Term, and Purpose
    1  
 
       
Article 2. Definitions
    2  
 
       
Article 3. Change in Control Severance Benefits
    9  
 
       
Article 4. Notice of Termination; Resignation as Officer and Director
    12  
 
       
Article 5. Restrictive Covenants and Clawback
    13  
 
       
Article 6. Excise Tax
    16  
 
       
Article 7. Dispute Resolution and Notice
    17  
 
       
Article 8. Successors and Assignment
    18  
 
       
Article 9. Miscellaneous
    19  
 
       
Exhibit A. General Release Agreement
    23  

 



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
Change in Control Agreement
     THIS CHANGE IN CONTROL AGREEMENT (hereinafter referred to as this
“Agreement”) is made, entered into, and effective as of                     ,
20___(hereinafter referred to as the “Effective Date”), by and between
                                        , a Michigan corporation, (hereinafter
referred to as the “Employer”) and                            
                                  (hereinafter referred to as the “Executive”).
     WHEREAS, the Board of Directors of CMS Energy Corporation, a Michigan
corporation (hereinafter referred to as “CMS Energy Corporation”) has approved
entering into change in control agreements with certain key executives as being
necessary and advisable for the success of CMS Energy Corporation;
     WHEREAS, the Executive is currently employed at
                                        , by the Employer in a key management
position as                                         ;
     WHEREAS, the Board of Directors of CMS Energy Corporation wants to provide
the Executive with a measure of financial security in the event of a change in
control of CMS Energy Corporation as defined in this Agreement; and
     WHEREAS, both the Executive and the Employer seek to have any proposal
involving a change in control of CMS Energy Corporation as defined in this
Agreement be considered by the Executive objectively and with reference only to
the business interests of CMS Energy Corporation and its shareholders.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the Executive and the Employer and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Employer, intending to be legally bound,
agree as follows:
Article 1. Establishment, Term, and Purpose
     This Agreement will commence on the Effective Date and shall continue in
effect until December 31, 2010. However, at December 31, 2010, and, if extended,
at the end of each additional year thereafter, the term of this Agreement shall
be extended automatically for one (1) additional year, unless the Committee (as
defined in Section 2.13 herein) delivers notice six (6) months prior to the end
of such term, or extended term, to the Executive, stating that the Agreement
will not be extended. In such case, the Agreement will terminate at the end of
the term, or extended term, then in progress. However, in the event of a Change
in Control (as defined in Section 2.10 herein) of CMS Energy Corporation, the
term of this Agreement shall automatically be extended to the earlier of (i) the
date that is two (2) years from the date of the Change in Control if the current
term of this Agreement has less than two (2) full years

1



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
remaining until its expiration or (ii) the date the Executive attains age 65. If
the term of this Agreement is not extended, the Employer is not obligated to pay
any severance benefits under Section 3.2 herein for a Change in Control that
happens after the expiration of the term of this Agreement. In addition,
notwithstanding the above, any obligation of the Employer arising during the
term of this Agreement shall survive the termination of this Agreement until
paid in full, provided that the Executive has provided or received a Notice of
Termination within the applicable time limitations under Section 2.26 herein.
Notwithstanding the forgoing, the obligations of the Executive under Article 5
herein shall continue in effect and survive the expiration of the term of this
Agreement.
Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below:

  2.1   “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange
Act.     2.2   “Agreement” means this agreement, including the “whereas” clauses
and Exhibit A.     2.3   “Base Annual Salary” means the greater of the
Executive’s full annual salary, whether or not any portion thereof is paid on a
deferred basis, at: (i) the Effective Date of Termination, or (ii) at the date
of the Change in Control. It does not include any incentive compensation in any
form, bonuses of any type or any other form of monetary or nonmonetary
compensation other than salary.     2.4   “Beneficial Owner” has the meaning set
forth in Rule 13d-3 under the Exchange Act.     2.5   “Beneficiary” means the
persons or Entities designated by the Executive pursuant to Section 9.5 herein.
    2.6   “Benefit plan clawback provision” has the meaning set forth in
Section 5.1(g) herein.     2.7   “Bonus-based payment” has the meaning set forth
in Section 5.1(g) herein.     2.8   “Board” means the Board of Directors of CMS
Energy Corporation.     2.9   “Cause” is determined solely by the Committee in
the exercise of good faith and reasonable judgment, and means the occurrence of
any one or more of the following:

  (a)   The continued failure by the Executive to substantially perform his or
her duties of employment (other than any such failure resulting from the
Executive’s Disability), after a demand for substantial performance is delivered
to the Executive that identifies the manner in which the Committee believes that
the Executive has not substantially performed his or her duties,

2



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      and the Executive has failed to remedy the situation within a reasonable
period of time specified by the Committee which shall not be less than 30 days;
or

  (b)   The Executive’s (i) indictment for a felony or (ii) a conviction for a
misdemeanor involving fraud, embezzlement, theft, misappropriation, or failure
to be truthful; or     (c)   The Executive’s (i) gross negligence, (ii) failure
or refusal, on request or demand by the Employer or any governmental authority,
to provide testimony to or to cooperate with any governmental regulatory
authority, or any other similar non-cooperation by the Executive, (iii) willful
engaging in misconduct materially or demonstrably injurious to the business or
reputation (by adverse publicity or otherwise) of CMS Energy Corporation or its
Affiliates, monetarily or otherwise, or (iv) violation of a material provision
of the Employer’s code of conduct and code of ethics, including but not limited
to violations of the Employer’s policies relating to substance abuse and
discrimination; or     (d)   The Executive’s breach of the terms of Article 5
herein.

      However, for purposes of clause (c), no act or failure to act on the
Executive’s part shall be considered “willful” if done, or omitted to be done,
by the Executive (i) in good faith and (ii) with reasonable belief that his or
her action or omission was in the best interest of CMS Energy Corporation or its
Affiliates.     2.10   “Change in Control” means a change in control of CMS
Energy Corporation, and shall be deemed to have occurred upon the first to occur
of any of the following events:

  (a)   Any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing thirty percent (30%) or more
of the combined voting power for the election of directors of CMS Energy
Corporation’s then outstanding equity securities with the power under ordinary
circumstances to vote for the election of directors, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of Section 2.10 (c) below; or     (b)   The following individuals
cease for any reason to constitute a majority of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of CMS
Energy Corporation) whose appointment or election by the Board or nomination for
election by CMS Energy Corporation’s stockholders was

3



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or     (c)   The consummation of a merger or
consolidation of CMS Energy Corporation or any direct or indirect subsidiary of
CMS Energy Corporation with any other corporation or other entity, other than:
(i) any such merger or consolidation which involves either CMS Energy
Corporation or any such subsidiary and would result in the voting securities of
CMS Energy Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of CMS Energy Corporation or its Affiliates, at least
fifty-one percent (51%) of the combined voting power of the voting securities of
CMS Energy Corporation or the surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of CMS Energy Corporation, the entity
surviving such merger or consolidation or, if CMS Energy Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or (ii) a merger or consolidation effected to implement a recapitalization of
CMS Energy Corporation (or similar transaction) in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of CMS Energy
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from CMS Energy Corporation or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of CMS
Energy Corporation’s then outstanding securities; or     (d)   Either (1) the
stockholders of CMS Energy Corporation approve a plan of complete liquidation or
dissolution of CMS Energy Corporation and such plan is consummated, or (2) there
is consummated an agreement for the sale, transfer or disposition by CMS Energy
Corporation of all or substantially all of CMS Energy Corporation’s assets (or
any transaction having a similar effect). For purposes of clause (d)(2), (i) the
sale, transfer or disposition of a majority of the shares of common stock of
Consumers Energy Company shall constitute a sale, transfer or disposition of
substantially all of the assets of CMS Energy Corporation and (ii) the sale,
transfer or disposition of subsidiaries or affiliates of CMS Energy Corporation,
singly or in combinations, or their assets, only qualifies as a Change in
Control if it satisfies the substantiality test contained in that clause and the
Board of CMS Energy Corporation’s determination in that regard is final. In
addition, for purposes of clause (d)(2), the sale, transfer or disposition of
assets has to be in a transaction or series of transactions closing within six
(6) months after the

4



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      closing of the first transaction in the series, other than with an entity
in which at least fifty-one (51%) of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

      Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions closing within six
(6) months after the closing of the first transaction in the series immediately
following which the record holders of the common stock of CMS Energy Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.     2.11   “Change in Control
Severance Benefits” has the meaning ascribed to the same in Article 3 herein.  
  2.12   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.     2.13   “Committee” means the
Compensation and Human Resources Committee of the Board or any other committee
appointed by the Board to perform the functions of the Compensation and Human
Resources Committee. The Committee is responsible for the administration of this
Agreement and shall interpret and apply the provisions of this Agreement.
Notwithstanding the above, the Committee may obtain and rely upon advice from
consultants, attorneys and advisors of its choice in making determinations
concerning this Agreement.     2.14   “Direct Competitor” has the meaning set
forth in Section 5.1(a) herein.     2.15   “Disability” means a determination by
the insurer or third-party administrator under an individual and/or group
disability policy covering the Executive that the Executive is totally and
permanently disabled as defined in the policy, or if there is no such coverage,
then a disability that satisfies the requirements of total and permanent
disability under Section 22(e) of the Code.     2.16   “Effective Date” means
the date of this Agreement set forth in the first paragraph of this Agreement.  
  2.17   “Effective Date of Termination” means the first day of any month
following the date on which a Qualifying Termination occurs, as provided under
Section 2.28

5



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      herein, which triggers the payment of Change in Control Severance Benefits
hereunder. Such first day of such month shall be specified in the Notice of
Termination. If Executive is otherwise eligible for retirement, he or she may
elect to retire on the Effective Date of Termination without waiving any Change
in Control Severance Benefits to which he or she may be entitled pursuant to
this Agreement.     2.18   “Employer” means the corporation named in the first
paragraph of this Agreement as the Employer.     2.19   “Entity” means any
corporation, partnership, limited liability company, joint venture, sole
proprietorship or firm.     2.20   “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended.     2.21   “Excess Parachute
Payment” and “Parachute Payment” have the meanings set forth in Section 6.1
herein.     2.22   “Excise Tax” has the meaning set forth in Section 6.1 herein.
    2.23   “Executive” means the individual named in the first paragraph of this
Agreement.     2.24   “Exempt Person” has the meaning set forth in
Section 5.1(b) herein.     2.25   “Good Reason” exists only on the date of a
Change in Control or during the twenty-four (24) months which follow a Change in
Control and means, without the Executive’s express prior consent, the occurrence
of any one or more of the following:

  (a)   The assignment to the Executive of duties materially inconsistent with
the Executive’s position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as in effect on the
Effective Date, or any action by the Employer which results in a material
diminution of the Executive’s position, authority, duties, or responsibilities
as constituted as of the Effective Date (excluding an isolated, insubstantial,
and inadvertent action which is remedied by the Employer promptly after receipt
of notice thereof given by the Executive), provided, however that a Change in
Control which results in the Employer becoming controlled by another Entity,
after which the Executive’s position, authority, duties or responsibilities do
not, taken as a whole, change (except in respect of the Persons or Entities to
which he or she reports or the duties he or she performs due to becoming
controlled by such other Entity), shall not constitute a material change in the
Executive’s position, authority, duties or responsibilities; or     (b)  
Materially reducing the Executive’s Base Salary; or

6



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

  (c)   Materially reducing the Executive’s targeted annual incentive
opportunity; or     (d)   Materially reducing the Executive’s targeted long-term
incentive opportunity; or     (e)   A material failure to maintain the
Executive’s aggregate amount of benefits under, or relative level of
participation in, employee benefit or retirement plans, policies, practices, or
arrangements of a material nature available to employees of CMS Energy
Corporation and its Affiliates and in which the Executive participates as of the
date of a Change in Control; or     (f)   A material breach of this Agreement by
the Employer which is not remedied by the Employer after receipt of notice of
such breach delivered by the Executive to the Committee; or     (g)   Any
successor company fails or refuses to assume the obligations owed to Executive
under this Agreement in their entirety, as required by Section 8.1 herein; or  
  (h)   The Executive is required to be based at a location in excess of
thirty-five (35) miles from both (i) the Executive’s primary residence and (ii)
the location of the Executive’s principal job location or office, both
immediately prior to a Change in Control, except for required travel on the
Employer’s or CMS Energy Corporation’s business to an extent substantially
consistent with the Executive’s prior business travel obligations.

Notwithstanding the above, (i) no amendment of, or termination and replacement
of, any annual or long term incentive plan, or benefit or retirement plan,
policy, practice or arrangement referred to in (c) (d) or (e) above, shall be
deemed to constitute Good Reason so long as the opportunities or amounts
referred to therein remain unchanged after such amendment or such termination
and replacement; and (ii) the Executive must provide notice to the Employer of
the existence of Good Reason not more than ninety (90) days after the initial
existence of the circumstance that constitutes Good Reason as set forth above
and provide a period of thirty (30) days for the Employer to remedy the
circumstance giving rise to the Good Reason and thus not have to pay the Change
in Control Severance Benefits as provided for under Section 3.2 herein;
provided, however, that the failure by the Executive to give such notice within
such ninety (90) days shall constitute a waiver of such Good Reason by the
Executive in that instance. The remedying of any circumstances by Employer or
the failure of the Executive to give such notice as aforesaid, shall not impair
Executive’s right to claim Good Reason based upon a recurrence of such
circumstances or the occurrence of different circumstances within the time
period (twenty-four (24) months following a Change in Control) specified in the
first sentence of this section. All provisions and interpretations relating to
Good Reason are to be applied consistent with Section 409A of the Code and the
applicable Treasury Regulations at Section 1.409A-1(n)(2), and their successors
(“Section 409A”).

7



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

  2.26   “Notice of Termination” shall be provided for a Qualifying Termination
and shall mean a notice which shall indicate the specific termination provision
in this Agreement relied upon, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for a Qualifying Termination.
The notice shall provide a specific date (i) on which a Qualifying Termination
has occurred and (ii) designated as the Effective Date of Termination. Such
Notice of Termination when provided by the Executive for Good Reason as set
forth in Section 2.25 herein (prior to the expiration of the ninety (90) day
notice and after the thirty (30) day cure period described in Section 2.25
herein) shall be consistent with the requirements of Section 409A.     2.27  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).     2.28   “Qualifying Termination” means:

  (a)   A termination of the Executive’s employment by the Employer on the date
of a Change in Control or during the twenty-four (24) months which follow a
Change in Control for reasons other than death, Disability, or Cause pursuant to
a Notice of Termination delivered to the Executive by the Employer; or     (b)  
A termination by the Executive for Good Reason on the date of a Change in
Control or during the twenty-four (24) months which follow a Change in Control
pursuant to a Notice of Termination delivered to the Employer by the Executive.

  2.29   “Reduced Payment Amount” has the meaning set forth in Section 6.2
herein.     2.30   “Release” means the signed release of claims and resignation
of all positions as an officer or director of the Employer and any company
affiliated with the Employer, which shall be substantially in the form attached
hereto as Exhibit A.     2.31   “Section 409A” has the meaning set forth in
Section 2.25 herein.     2.32   “SERP” means the retirement plan applicable to
the Executive and entitled “Supplemental Executive Retirement Plan for the
Employees of CMS Energy/Consumers Energy Company,” dated December 1, 2007, as
amended, or under the successor or replacement of such retirement plan if it is
then no longer in effect. [For the Executives covered under the defined
contribution supplemental executive retirement plan, the following definition
shall be used: “means the retirement plan applicable to the Executive and
entitled “Defined Contribution Supplemental Executive Retirement Plan” dated
December 1, 2007, as amended, or

8



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      under the successor or replacement of such retirement plan if it is then
no longer in effect.]     2.33   “Total Payments” has the meaning set forth in
Section 6.1 herein.

Article 3. Change in Control Severance Benefits

  3.1   Right to Change in Control Severance Benefits.

  (a)   Change in Control Severance Benefits. The Executive shall be entitled to
receive from the Employer Change in Control Severance Benefits, as described in
Section 3.2 herein, if a Qualifying Termination of the Executive’s employment
satisfying the definitions contained in Section 2.28(a) or (b) herein has
occurred on the date of a Change in Control or within twenty-four (24) months
immediately following a Change in Control. Benefits received by the Executive
under the pension plan and SERP (or any replacement or successor plans thereto)
shall not be used as an offset to the level of Change in Control Severance
Benefits owed to Executive. The Effective Date of Termination will be the date
the Executive experiences a separation from service with the service recipient,
as those terms are defined under Section 409A.     (b)   No Change in Control
Severance Benefits. The Executive shall not be entitled to receive Change in
Control Severance Benefits under this Agreement if the Executive’s employment
with the Employer ends for reasons other than a Qualifying Termination.     (c)
  Waiver and Release. The Executive shall sign and return to the Employer a
Release to be eligible for payment of Change in Control Severance Benefits under
Section 3.2 herein. Attached hereto as Exhibit A and incorporated by reference
in this Agreement is the form of release Executive shall sign and return to
qualify for Change in Control Severance Benefits under this Agreement. No
payment will be made until the seven (7) day right to revocation of the Release
has elapsed.     (d)   No Duplication of Severance Benefits. If the Executive
receives Change in Control Severance Benefits, any other severance benefits
received by employees not covered by this Agreement, if any, to which the
Executive is entitled shall be reduced on a dollar-for-dollar basis with respect
to Change in Control Severance Benefits paid pursuant to this Agreement so that
there is no duplication of severance benefits.

  3.2   Description of Change in Control Severance Benefits. In the event the
Executive becomes entitled to receive Change in Control Severance Benefits, as
provided in Section 3.1(a) herein, the Employer (subject to Section 3.1(c))
shall provide the Executive with the following:

9



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

  (a)   A lump-sum amount paid within thirty (30) calendar days following the
Effective Date of Termination equal to the sum of the Executive’s unpaid salary,
unreimbursed business expenses, and unreimbursed allowances owed to the
Executive through and including the Effective Date of Termination. In the event
the Executive is terminated following a performance year under the Officer
Incentive Compensation Plan but prior to payment of a bonus for such year, the
Executive will not forfeit such bonus but shall receive any payment when the
same is paid to active employees. To the extent, if any, the Executive has
elected to defer any bonus, any payments due under this provision corresponding
to the amount of the deferral shall be paid or deferred in accordance with the
terms elected by the Executive with respect to said plan under which the bonus
is deferred.     (b)   A lump-sum amount, paid within thirty (30) calendar days
following return of the signed Release (but not prior to the lapse of the seven
(7) day revocation period), which shall be provided not more than fifteen
(15) days after delivery to the Employer or delivery to the Executive, as
applicable, of a Notice of Termination, equal to [three (3)] [two (2)] times the
sum of the following: (A) the Executive’s Base Annual Salary and (B) the
Executive’s annual target bonus opportunity for the plan year in which the
Qualifying Termination occurs. Notwithstanding the above, to the extent that at
the time of the Qualifying Termination the Executive is age [62] [63] or older,
the amount payable under this provision shall be equal to the product of (x) the
sum of A and B above, multiplied by (y) a fraction the numerator of which shall
be equal to the number of full and partial months during the period commencing
on the Effective Date of Termination and ending on the Executive’s 65th birthday
and the denominator of which shall be [thirty-six (36)] [twenty-four (24)]. .
Prior to such reduction, the Committee shall determine that the Executive is a
bona fide executive as that term is defined in the Age Discrimination in
Employment Act (“ADEA”) and that the other provisions relating to mandatory
retirement of an executive under ADEA are satisfied.

10



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

  (c)   A lump-sum amount, paid within thirty (30) calendar days following
return of the signed Release (but not prior to the lapse of the seven (7) day
revocation period), which shall be provided not more than fifteen (15) days
after delivery to the Employer (but not earlier than the expiration of the
thirty (30) day cure period, if applicable) or delivery to the Executive, as the
case may be, of a Notice of Termination, equal to the Executive’s annual target
bonus opportunity for the plan year in which the Qualifying Termination occurs
adjusted on a pro rata basis for the number of days that have elapsed to the
Effective Date of Termination during such plan year (as compared to the total
plan year, 365 days.) To the extent, if any, the Executive has elected to defer
any bonus under the applicable bonus plan, any payments due under this provision
corresponding to the amount of the deferral shall be paid in accordance with the
payment terms elected by the Executive with respect to the plan under which the
bonus is deferred.     (d)   The Executive and the Employer agree that a portion
of the lump-sum amount, payable under (b) above, shall be as consideration for
the Executive entering into the noncompete and other restrictive covenants as
described in Article 5 herein. The value of the consideration for the noncompete
and other restrictive covenants will be determined by an independent valuation
consultant selected by the Committee for the sole purpose of determining what
portion of the total consideration (which total shall not change as a result of
such computation) should, on the basis of value, be allocated to the noncompete
and other restrictive covenants as described in Article 5 herein.     (e)   The
Employer shall provide the Executive continued health coverage or, at Employer’s
option, payments to defray the cost of continued health coverage for
[twenty-four (24)] [thirty-six (36] months following the Effective Date of
Termination, generally in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985, provided that (i) the
Employer shall pay 100% of the monthly cost of such continued health coverage
during such [twenty-four (24)] [thirty-six (36)] — month period and (ii) such
continued health coverage shall terminate when the Executive becomes eligible
for comparable health coverage under a new employer.     (f)   Immediate
extension (as allowable by Section 6.10 of Article VI of the plan entitled “CMS
Energy Corporation Performance Incentive Stock Plan,” dated December 3, 1999, as
amended) by one (1) year after the Effective Date of Termination of the period
for the Executive to exercise any outstanding stock options or stock
appreciation rights granted by the Committee to Executive pursuant to said
Article VI, subject to earlier termination of such option or stock appreciation
right in accordance with the terms of such plan.     (g)   Immediate vesting and
distribution to the Executive (as allowable by the second sentence of
Section 7.2(h) of Article VII of the plan entitled “CMS Energy Corporation
Performance Incentive Stock Plan (PISP))” dated

11



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      December 3, 1999, as amended) within forty-five (45) days after delivery
of the Notice of Termination of all outstanding shares of restricted stock
previously awarded to Executive pursuant to said Article VII. Any portion of an
award of restricted stock subject to future performance goals based on absolute
total shareholder return, will vest as if the target performance had been
achieved. The portion of any award based on relative shareholder return will
vest pro rata based upon the number of days into the performance period up to
the Change in Control date, using the target number of shares as the basis for
the pro ration. For any award of restricted stock that is tenure based, the
number of shares distributed to the Executive shall assume that all requirements
with respect to tenure are satisfied by the Executive. Otherwise, the terms of
said plan shall govern and be applied.     (h)   If the Executive is a
participant in the SERP, the Executive’s retirement benefits under the SERP will
become fully vested as of the Effective Date of Termination and shall not be
subject to further vesting requirements or to any forfeiture provisions. In
addition the Executive shall be provided the following: (i) an additional
thirty-six (36) [24] months of Preference Service (as defined in the SERP) for
purposes of the SERP in accordance with Section III of the SERP, subject,
however, to the total of Preference Service plus Accredited Service being
limited to a maximum of thirty-five (35) years under the SERP, and (ii) one
third [half] of the amount paid to the Executive pursuant to clause (b) of this
Section 3.2 shall be considered a year of Earnings plus Incentive Compensation
(as the terms are defined in the SERP) for each of three [two] (3)[(2)] plan
years and shall be included when determining the highest five years for purposes
of computing Final Executive Pay under the SERP (as defined in the SERP). [Note:
For persons with 2 years of benefits under section 3.2(b), use bracketed
substitute items in prior sentence] [For an executive in the defined
contribution supplemental executive retirement plan the following replaces the
above: “If the Executive is a participant in the SERP, the Executive’s account
balance under the SERP will become fully vested as of the Effective Date of
Termination and shall not be subject to further vesting requirements or to any
forfeiture provisions. The Executive shall have added to his or her account
balance under the SERP, within fifteen (15) days of delivery of the Notice of
Termination, an amount equal to fifteen percent (15%) [10% in the case of those
Executives in salary grades E-3 or E-4] of the amount paid to the Executive
under clauses (b) and (c) of this Section 3.2.”]     (i)   For purposes of
(1) the Executive’s retirement, (2) the SERP and (3) benefits not expressly
discussed in clauses (a) through (h) of this Section 3.2, but which are
available to the general employee population or available only to officers and
implemented with contracts with third parties, the benefit plan descriptions
covering all employees and the retirement plan and the SERP plan descriptions
and contracts with third parties covering officers in place at the time of the
Effective Date of Termination control the Executive’s treatment under those

12



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      plans and contracts. All rights of the Executive to indemnification as an
officer or an employee will be determined under any applicable indemnification
policy in effect at the time the matter giving rise to the need for
indemnification is alleged to have occurred, or at the time immediately before
the Change in Control, at the election of the Executive. For any other benefits
only available to officers, if those benefits are not expressly discussed in
clauses (a) through (h) of this Section 3.2, those benefits are terminated for
the Executive as of the Effective Date of Termination.

Article 4. Notice of Termination; Resignation As Officer and Director

  4.1   Any Qualifying Termination of the Executive’s employment shall be
communicated by a Notice of Termination which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for a
Qualifying Termination. The Notice of Termination shall also provide a specific
date (i) on which a Qualifying Termination has occurred and (ii) that is
designated as the Effective Date of Termination.     4.2   On or before the
Effective Date of Termination, the Executive shall submit to the Employer his or
her written resignation as (i) an officer of the Employer and of all Affiliates
and (ii) a member of the board of directors of the Employer and of all
Affiliates.

Article 5. Restrictive Covenants and Clawback

  5.1   The following shall apply after any termination (including, without
limitation, due to retirement, disability or resignation for any reason) of the
Executive’s employment, whether prior to or following a Change in Control:

  (a)   Noncompetition. During the term of employment and for a period of
twenty-four (24) months after the date of the termination of the Executive’s
employment, the Executive shall not: (i) directly or indirectly, separately or
acting or conspiring with any Person or Entity whether or not employed by CMS
Energy Corporation or any of its Affiliates, engage in or prepare to engage in
or have a financial or other interest in any business which is a Direct
Competitor (as defined below); or (ii) serve as an employee, agent, partner,
member, shareholder, director, or consultant, or in any other capacity
whatsoever participate, engage, or have a financial or other interest in, any
business which is a Direct Competitor; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to two percent (2%) of the outstanding shares of the capital stock of an Entity
whose shares are registered under Section 12 of the Exchange Act.         A
“Direct Competitor” means an Entity engaged in the business of (1)(a) selling
electric power or natural gas at retail or wholesale within the State of
Michigan

13



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
 or (b) selling electric power at wholesale within the market area in which an
electric generating plant owned by an Affiliate of CMS Enterprises Company is
located or (c) storing natural gas within the State of Michigan or
(d) generating, transmitting or distributing electricity or natural gas within
the State of Michigan, or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by an Affiliate of CMS Enterprises Company is located. A “Direct Competitor”
also means any Entity that the Committee designates as a Direct Competitor,
prior to the termination date specified in a Notice of Termination, that it
believes, in good faith, is a competitor to CMS Energy Corporation or its
Affiliates.

  (b)   Confidentiality. The Employer has advised the Executive and the
Executive acknowledges that it is the policy of CMS Energy Corporation and its
Affiliates to maintain as secret and confidential all Protected Information (as
defined below), and that Protected Information has been and will be developed at
substantial cost and effort to CMS Energy Corporation and its Affiliates. The
Executive shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person or Entity (other than as may be required in the
regular course of the Executive’s employment), nor use in any manner, either
during the term of employment or after termination, for any reason, any
Protected Information, or cause any such information of CMS Energy Corporation
and its Affiliates to enter the public domain.         “Protected Information”
means trade secrets, confidential and proprietary business information of CMS
Energy Corporation and its Affiliates and any other information of CMS Energy
Corporation and its Affiliates, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by CMS Energy
Corporation and its Affiliates and their agents or employees, including the
Executive; provided, however, that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
CMS Energy Corporation or its Affiliates or lawfully obtained from third parties
who are not bound by a confidentiality agreement with CMS Energy Corporation or
its Affiliates, is not Protected Information. Notwithstanding the foregoing,
nothing in this subsection is to be construed as prohibiting the Executive from
providing information to a state or federal agency, legislative body or one of
its committees or a court with jurisdiction when the Executive is legally
required to do so, provided that promptly after being notified of such
requirement the Executive notifies the Employer, or from disclosing Protected
Information to the Executive’s spouse, attorney and/or his or her personal tax
and financial advisors as reasonably necessary or appropriate to advance the
Executive’s tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use (beyond the specific
purpose for which it was released to such Exempt Person) of Protected
Information by an Exempt Person shall be deemed to be a breach of this Section

14



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      5.1(b) by the Executive.     (c)   Nonsolicitation. During the term of
employment and for a period of twelve (12) months after the date of the
termination of the Executive’s employment, the Executive shall not: (i) employ
or retain or solicit for employment or arrange to have any other person or
Entity employ or retain or solicit for employment or otherwise participate in
the employment or retention of any person who (x) is an employee or consultant
of CMS Energy Corporation or its Affiliates or (y) was an employee or consultant
of CMS Energy Corporation or its Affiliates at any time during the twelve
(12) month period immediately preceding the date of the occurrence of the
activity described in clause (i); or (ii) solicit suppliers or customers of CMS
Energy Corporation or its Affiliates or induce any such person to terminate
their relationship with them.     (d)   Cooperation. The Executive shall fully
and unconditionally cooperate with CMS Energy Corporation and its Affiliates and
their attorneys in connection with any and all lawsuits, claims, investigations,
or similar proceedings that have been or could be asserted at any time arising
out of or related in any way to the Executive’s employment or activities on
behalf of CMS Energy Corporation and its Affiliates.     (e)   Nondisparagement.
The provisions of this Section 5.1(e) apply at all times following the
termination of the Executive’s employment for any reason: The Executive shall
not disparage CMS Energy Corporation or its Affiliates or their officers and/or
directors, or otherwise make comments harmful to their reputations. The
Executive further shall not testify or act in any capacity as a paid or unpaid
expert witness, advisor or consultant or otherwise on behalf of any person or
Entity that has or may have any claim, demand, action, suit, cause of action, or
judgment against CMS Energy Corporation or its Affiliates, or in any regulatory
agency proceeding in a manner adverse to their interests. The executive officers
and directors of CMS Energy Corporation and its Affiliates shall not disparage
the Executive or otherwise make comments harmful to the Executive’s reputation.
Notwithstanding the foregoing, nothing in this Section 5.1(e) prohibits the
Executive or representatives of CMS Energy Corporation or its Affiliates from
testifying truthfully under oath in any judicial, administrative or legislative
proceedings or in any arbitration, mediation or other similar proceedings where
his or her testimony has been legally compelled or pursuant to Section 7.1
herein.     (f)   Return of the Employer Property. The Executive agrees that
upon termination of employment he or she shall return all property of the
Employer or any Affiliate now in his or her possession.     (g)   Clawback
Relating to Illegal Acts or Restatement of Corporation’s Financial Statements.
If, due to a restatement of CMS Energy Corporation’s or an Affiliate’s publicly
disclosed financial statements or otherwise, the Executive is subject to an
obligation to make a repayment to CMS Energy

15



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      Corporation or an Affiliate pursuant to a clawback provision contained in
a SERP Plan, the PISP, a bonus plan or other benefit plan (a “benefit plan
clawback provision”) of CMS Energy Corporation or its Affiliate, it shall be a
precondition to the obligation of Employer to make any payment under this
Agreement, that the Executive fully repay to CMS Energy Corporation or its
Affiliate any amounts owing under such benefit plan clawback provision. The
payments under this Agreement are further subject to any provision of law which
may require the Executive to forfeit or repay any benefits provided hereunder
that are based upon a bonus or incentive compensation, or equity compensation,
in the event of a restatement of CMS Energy Corporation’s or an Affiliate’s
publicly disclosed accounting statements or other illegal act, whether required
by Section 304 of the Sarbanes-Oxley Act of 2002, federal securities law
(including any rule or regulation promulgated by the Securities and Exchange
Commission), any state law, or any rule or regulation promulgated by the
applicable listing exchange or system on which CMS Energy Corporation or an
Affiliate lists its traded shares. To the degree any benefits hereunder are not
otherwise forfeitable pursuant to the preceding sentences of this
Section 5.1(g), the Board or Committee may require the Executive to repay to
Employer any amounts paid under this Agreement that are computed on the basis of
a target bonus or actual bonus under a bonus plan applicable to the Executive (a
“bonus-based payment”), if the Board or Committee determines, on the basis of
the clawback provisions in the bonus plan under which such bonus-based payments
are computed, that the Executive would have been required to make a repayment of
such bonus-based payments had they been paid to the Executive directly under
such bonus plan rather than under this Agreement. The rights set forth in this
Agreement concerning the right of CMS Energy Corporation, an Affiliate and/or
Employer to a clawback are in addition to any other rights to recovery or
damages available at law or equity and are not a limitation of such rights.    
(h)   Enforcement. The parties to this Agreement acknowledge that the services
of the Executive are unique and extraordinary and that a breach of any provision
of this Section 5.1 will cause irreparable harm to the Employer. Accordingly,
the Executive agrees that notwithstanding the provisions of Section 7.1 herein,
the Employer has the right to seek to enforce the noncompete and other
restrictive covenants contained in this Section 5.1 in a court of law or equity
and the Executive hereby consents to the imposition of an injunction or a
temporary restraining order or such other equitable relief as necessary to
protect the rights of the Employer under this Agreement.

Article 6. Excise Tax

  6.1   Excise Tax. In the event that the Executive becomes entitled to Change
in Control Severance Benefits or any other payment or benefit under this
Agreement, or under any other agreement, plan or arrangement for which Executive
is eligible with (1) the Employer, (2) any Person or Entity whose actions result
in a Change in Control, or

16



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      (3) CMS Energy Corporation or any of its Affiliates (all of such payments
and benefits collectively referred to as the “Total Payments”), and if all or
any part of the Total Payments will be subject to the tax (the “Excise Tax”)
imposed by Sections 280G and 4999 of the Code (or any similar tax that may
hereafter be imposed), then the payments and benefits to be paid or provided
under this Plan may be reduced (or repaid to the Employer, if previously paid or
provided) as provided below. In no event shall the Executive be entitled to
receive a tax gross-up payment or Excise Tax reimbursement. For purposes of this
Article 6 the terms “Excess Parachute Payment” and “Parachute Payment” will have
the meanings assigned to them by Section 280G of the Code.         For purposes
of making all determinations required to be made under this Article 6 the
Committee shall select in its sole discretion an accounting or other consulting
firm (other than the Employer’s and CMS Energy Corporation’s auditors) to
perform such calculations. All fees and expenses of the firm for its services in
connection with the calculations under this Article 6 shall be paid by the
Employer. The firm shall make an initial determination at the time of a Change
in Control. In addition, the Committee shall direct the firm to submit its
determination and detailed supporting calculations to both the Employer and the
Executive within 15 calendar days after the date of the Executive’s Qualifying
Termination, if applicable, and any other such time or times as may be requested
by the Employer or the Executive.     6.2   The firm shall calculate the amount
of any Parachute Payment and Excess Parachute Payment due to the Executive and
the related Excise Tax. The firm also shall calculate an alternative amount
referred to as the “Reduced Payment Amount” by reducing the Executive’s payments
and benefits under this Plan (which could require repayment of amounts
previously paid or provided to the Executive) to the minimum extent necessary so
that no portion of any payment, as so reduced or repaid, constitutes an Excess
Parachute Payment. If the firm determines that any Excise Tax is payable by the
Executive, then the Executive shall receive either (i) all Payments otherwise
due to him or her or (ii) the Reduced Payment Amount described in the preceding
sentence, whichever will provide him or her with the greater after-tax economic
benefit taking into account for these purposes any applicable Excise Tax. If the
firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Executive with an opinion
that he/she has substantial authority not to report any Excise Tax on his/her
federal, state, local income or other tax return.     6.3   The Employer and the
Executive shall each provide the firm access to and copies of any books, records
and documents in the possession of the Employer or the Executive, as the case
may be, reasonably requested by the firm, and otherwise cooperate with the firm
in connection with the preparation and issuance of the determination
contemplated herein. Any reasonable determination by the firm as to the amount
of the Excise Tax, Parachute Payment, Excess Parachute Payment or

17



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      Reduced Payment Amount (and supported by the calculations done by the
firm) shall be binding upon the Employer and the Executive.

The federal, state and local income or other tax returns filed by the Executive
shall be prepared and filed on a consistent basis with the determination of the
firm with respect to the Excise Tax, if any, payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax, and at the
request of the Employer, provide to the Employer true and correct copies (with
any amendments) of his/her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Employer, evidencing such payment.

  6.4   Any appropriate adjustments to the amounts payable to the Executive or
previously paid to the Executive or to amounts not yet paid but due under this
Article 6 may be made to properly reflect any changes in the calculations
performed or any adjustments under Article 5. If an amount is required to be
reduced or repaid in under this Section 6, such reductions will be made to
amounts under Section 3.2 (b), 3.2(c) (except such amounts as may be deferred
under the applicable plan), and 3.2(h).

Article 7. Dispute Resolution and Notice

  7.1   Dispute Resolution. Any dispute or controversy between the Executive and
the Employer arising under or in connection with this Agreement (other than
Article 5 of this Agreement) shall first be submitted in writing to the
Committee for attempted resolution. If such submission does not result in
mutually agreeable resolution within sixty (60) days thereof, such dispute or
controversy shall be settled by final and binding arbitration. Such arbitration
shall be conducted before a single arbitrator selected by the parties to be
conducted in Jackson, Michigan. The arbitration will be conducted in accordance
with the rules of the American Arbitration Association then in effect and be
finished within ninety (90) days after the selection of the arbitrator, and if
the Executive and the Employer are unable to agree within thirty (30) days on
such a single arbitrator, such Association shall select such arbitrator. The
arbitrator shall not have authority to fashion a remedy that includes
consequential, exemplary or punitive damages of any type whatsoever, and the
arbitrator is hereby prohibited from awarding injunctive relief of any kind,
whether mandatory or prohibitory. Judgment may be entered on the award of the
arbitrator in any court having competent jurisdiction. The Executive and the
Employer shall share equally the cost of the arbitrator and of conducting the
arbitration proceeding, but each party shall bear the cost of its own legal
counsel and experts and other out-of-pocket expenditures. Notwithstanding the
foregoing, the Executive and the Employer acknowledge that the enforcement of
the Employer’s rights under Article 5 herein are unique and agree that the
Employer is not limited to the remedy of arbitration but may elect the remedy of
its

18



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      choice including filing suit in a court of law or equity and the Executive
agrees that the Employer has the right to obtain an injunction and/or a
temporary restraining order to protect its rights.     7.2   Notice. Any
notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and sent by registered or certified mail to the
Executive at the address set forth beneath his or her signature on the last page
of this Agreement or, to the Employer, at One Energy Plaza, Jackson, Michigan
49201, Attention: Corporate Secretary. Notices, requests, demands or other
communications may also be delivered by messenger, courier service or other
electronic means and are sufficient if actually received by the party for whom
it is intended.

Article 8. Successors and Assignment

  8.1   Successors. Any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to the business of CMS Energy Corporation or
purchaser of all or substantially all of the assets of CMS Energy Corporation
shall be required to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that the Employer would be required to
perform if no such succession had taken place. This Agreement shall be binding
upon any successor in accordance with the operation of law.     8.2   Assignment
by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.

Article 9. Miscellaneous

  9.1   Employment Status. The employment of the Executive by the Employer is
“at will” and, subject to the Executive’s rights pursuant to this Agreement or
any separate written separation agreement entered into by the Executive and CMS
Energy Corporation, may be terminated by either the Executive or the Employer at
any time, subject to applicable law. Further, the Executive has no right to be
an officer of CMS Energy Corporation or any of its Affiliates and serves as an
officer entirely at the discretion of the Board.     9.2   Entire Agreement.
This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto, with respect to the subject

19



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      matter hereof, and this Agreement (including the “whereas” clauses and
Exhibit A) constitutes the entire agreement of the parties with respect thereto.
Without limiting the generality of the foregoing sentence, this Agreement
completely supersedes, cancels, voids and renders of no further force and effect
any and all other change in control agreements, and other similar agreements,
communications, representations, promises, covenants and arrangements, whether
oral or written, between the Employer and the Executive and between the
Executive and CMS Energy Corporation or any of its Affiliates that may have
taken place or been executed prior to the Effective Date and which may address
the subject matters contained herein. Notwithstanding the above, this Agreement
is supplemental to and does not replace any written separation agreement entered
into between the parties that is not contingent on a Change in Control, provided
however that in no event will the Executive be entitled to payments under this
Agreement that would be duplicative of any payment and/or benefits due under
such other written separation agreement.     9.3   Severability. In the event
that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect,
and the parties shall negotiate in good faith to accomplish the purposes and
amend this Agreement so as, to the extent possible under the law, to carry out
the original intent of the provision or portion determined to be invalid or
unenforceable.     9.4   Tax. The Employer may withhold from any benefits
payable under this Agreement any authorized deductions and all federal, state,
city, or other taxes as may be required pursuant to any law or governmental
regulation or ruling. Notwithstanding anything contained in this Agreement to
the contrary, if the Executive is a “specified employee” (determined in
accordance with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as
of the Effective Date of Termination, and if any payment, benefit or entitlement
provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of Section 409A and (ii) cannot be paid or
provided in a manner otherwise provided herein or otherwise without subjecting
the Executive to additional tax, interest and/or penalties under Section 409A,
then any such payment, benefit or entitlement that is payable during the first
6 months following the Effective Date of Termination shall be paid or provided
to the Executive in a lump sum cash payment to be made on the earlier of (x) the
Executive’s death or (y) the first day that is more than six (6) months
immediately following the Effective Date of Termination (or, if different, the
date that qualifies as a “separation from service” (as such term is used under
Section 409A)). Each payment to be made under this Agreement shall be treated as
a separate payment for purposes of Section 409A. Notwithstanding anything
contained in this Agreement to the contrary, the Employer shall have the
unilateral right to amend this Agreement at any time for the sole purpose of
complying with Section 409A.     9.5   Beneficiaries. The Executive may
designate one (1) or more persons or Entities as the primary and/or contingent
beneficiaries of any amounts to be received under this Agreement. Such
designation must be in the form of a signed writing on a form

20



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

      provided by the Employer. The Executive may make or change such
designation at any time.     9.6   Payment Obligation Absolute. Except as
otherwise provided in this Agreement and as provided in the last sentence of
this paragraph, the Employer’s and CMS Energy Corporation’s obligations to make
the payments and provide the benefits to the Executive specified herein shall be
absolute and unconditional, and shall not be affected by any circumstances,
including, without limitation, any offset, counterclaim, defense, or other right
which the Employer, CMS Energy Corporation or any of its Affiliates may have
against the Executive or anyone else. Except as otherwise provided in this
Agreement, all amounts payable by the Employer hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Employer shall be
final, but subject to the provisions of the next sentence. If the Executive
should seek to litigate this Agreement or the subject matters addressed herein
in a state or federal court, subject to the requirements of Section 409A, to the
extent applicable, (i) the Executive at least ten (10) days prior to filing in
court shall tender back to the Employer all cash consideration paid to the
Executive under this Agreement prior thereto and (ii) any payments then or
thereafter due to the Executive under this Agreement shall be withheld until
said litigation is finally resolved.         The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and the obtaining of
any such other employment, provided such other employment is not a violation of
the provisions of Article 5 herein, shall in no event effect any reduction of
the Employer’s obligations to make the payments and arrangements required to be
made under this Agreement.     9.7   Contractual Rights to Benefits. Subject to
approval and ratification by the Committee, this Agreement establishes and vests
in the Executive a contractual right to the benefits to which he or she is
entitled hereunder. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Employer to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.     9.8
  Modification. Except as otherwise provided in this Agreement, this Agreement
shall not be varied, altered, modified, canceled, changed, or in any way amended
except by mutual agreement of the parties in a written instrument executed by
the parties hereto or their legal representatives.     9.9   Counterparts and
Headings. This Agreement may be executed in one (1) or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures transmitted via facsimile
shall be regarded by the parties as original signatures. The headings of the
various sections and subsections of this Agreement shall not limit or affect the
terms and provisions of this Agreement.

21



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010

  9.10   Representation. Each of the Executive and the Employer represents and
warrants that this Agreement is a legal, valid and binding agreement,
enforceable in accordance with its terms, and does not conflict with any other
agreement to which he, she or it is a party. The Executive acknowledges that he
or she has had an opportunity to consult with his or her legal and financial
advisors before executing and delivering this Agreement, and has read and
understands this Agreement.     9.11   Applicable Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Michigan,
without regard to its conflicts of laws principles.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

22



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
     IN WITNESS WHEREOF, the parties have executed this Agreement as of this
                     day of                          , 20___.

                      [CMS ENERGY CORPORATION or EMPLOYER]       EXECUTIVE:  
By:
          Signature:                           Its:           Printed Name:    
 
                   
 
          Address:                          
 
                                         

23



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
EXHIBIT A
GENERAL RELEASE AGREEMENT
This General Release Agreement (“Agreement”), made as of the ___day of
                    , 20___, pursuant to Michigan law, among
                                         (the “Executive”), an individual, and
         , a Michigan corporation (the “Employer”) is a general release of
claims against the Employer, CMS Energy Corporation and all of their
subsidiaries and affiliates (collectively the “CMS Companies”).
WHEREAS, the Executive’s employment with the Employer [will end] [has ended] on
                    , 20___ and [he] [she] is eligible for the receipt of
severance benefits under a Change in Control Agreement. dated as of
                    , 20___between the Executive and the Employer (the “CIC
Agreement”) provided that the Executive first executes and delivers to the
Employer a prescribed form of general release attached as Exhibit A to the CIC
Agreement;
WHEREAS, terms used in this Agreement that are also used and defined in the CIC
Agreement shall have the same definition in this Agreement if not separately and
differently defined herein, such terms being recognizable by initial caps; and
WHEREAS, this General Release Agreement satisfies the condition for receipt of
Change in Control Severance Benefits under Article 3 of the CIC Agreement.
NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Executive and the Employer agree as follows:

1.   MONETARY AND OTHER CONSIDERATION

In consideration for the releases and the other covenants in this Agreement, the
Executive agrees and reaffirms that the only monetary and other consideration to
which [he] [she] is entitled due to the termination of employment is that
provided to the Executive pursuant to the CIC Severance Agreement, as set forth
on Attachment A attached to this Agreement.

2.   RETURN OF COMPANY PROPERTY

By signing this Agreement, the Executive represents and warrants that [he] [she]
has returned to the Employer all of its property and all the property of any of
the CMS Companies which the Executive had in [his] [her] possession.

3.   GENERAL RELEASE AND DISCHARGE BY EXECUTIVE

In consideration of the payments and commitments made by the Employer to the
Executive (described in Section 1 above), the Executive on [his] [her] own
behalf, and [his] [her] descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors,

24



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
and each of them, hereby covenants not to sue and fully releases and discharges
the Employer, CMS Energy Corporation, and all of their subsidiaries and
affiliates, past and present, and each of them as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which the Executive now owns or holds or has at any time on or prior to
the Effective Date of Termination owned or held as against said Releasees,
arising out of or in any way connected with the Executive’s employment
relationship with the Employer or the Releasees, or the Executive’s termination
of employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement, including but
not limited to, claims based on any express or implied contract of employment
which may have been alleged to exist between the Employer, the Releasees and the
Executive, or under the Age Discrimination in Employment Act of 1967 (“ADEA”),
29 U.S.C. §621, et seq, as amended by the Older Workers Benefit Protection Act
of 1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq, as
amended, the Civil Rights Act of 1991, P. L. 102-1 66, the Elliott-Larsen Civil
Rights Act, MCLA §37.2101, et seq, the Rehabilitation Act of 1973, 29 U.S.C.
§701, et seq, as amended, the Americans with Disabilities Act of 1990, 42 U.S.C.
§12206, et seq, as amended, or the Persons with Disabilities Civil Rights Act,
MCLA §37.1101, et seq, as amended, or any other federal, state or local law,
rule, regulation or ordinance, and claims for severance pay, sick leave, holiday
pay, and any other fringe benefit provided to the Executive by the Employer or
Releasees except for those rights preserved by Section 3.2(i) of the CIC
Agreement. Nothing in this Agreement is intended to, nor do the Executive and
the Employer, waive the right to enforce the CIC Agreement.

4.   REVOCATION OF RELEASE BY EXECUTIVE

The Executive specifically acknowledges for purposes of this Agreement that:
(1) the Executive has been advised by the Employer to consult with an attorney
prior to signing this Agreement; (2) the Executive has been given [21] [45] days
to consider the release; and (3) the Executive may revoke this Agreement within
7 days of signing this Agreement. In the event of such a revocation, the
Executive will repay to Employer all funds already received under the CIC
Agreement and waive [his] [her] rights to receive any additional funds under the
CIC Agreement. Such a revocation, to be effective, must be in writing and either
(i) postmarked within 7 days of execution of this Agreement and addressed to the
attention of                     , CMS Energy Corporation, at One Energy Plaza,
Jackson, Michigan 49201, or (ii) hand delivered to                      within
7 days of execution of this Agreement. The Executive understands that if
revocation is made by mail, mailing by certified mail, return receipt requested,
is recommended to show proof of mailing. IF THE EXECUTIVE SIGNS THIS AGREEMENT
PRIOR TO THE END OF THE [21] [45] DAY PERIOD, THE EXECUTIVE CERTIFIES

25



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
THAT THE EXECUTIVE KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE AGREEMENT AFTER
CONSIDERING IT LESS THAN [21] [45] DAYS AND [HIS] [HER] DECISION TO DO SO WAS
NOT INDUCED BY THE EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO
WITHDRAW OR ALTER THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE CIC
AGREEMENT PRIOR TO THE EXPIRATION OF THE [21] [45] DAY TIME PERIOD.
THIS AGREEMENT AND THE RELEASE CONTAINED IN THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ONLY AFTER THE REVOCATION PERIOD HAS PASSED.

5.   GOVERNING LAW AND SEVERABILITY OF INVALID PROVISIONS

This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles. In the
event that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect,
and the parties shall negotiate in good faith to accomplish the purposes and
amend this Agreement so as, to the extent possible under the law, to carry out
the original intent of the provision or portion determined to be invalid or
unenforceable.

6.   FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE

In entering this Agreement, the Employer and the Executive represent that they
have had the opportunity to consult with attorneys of their own choice, that the
Employer and the Executive have read the terms of this Agreement and that those
terms are fully understood and voluntarily accepted by them.

7.   DISPUTE RESOLUTION

The provisions of Article 7, Dispute Resolution and Notice, of the CIC
Agreement, shall apply to and govern any dispute arising under this Agreement.

8.   MODIFICATION

Except as otherwise provided in this Agreement, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.

9.   COUNTERPARTS AND HEADINGS

This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures. The headings of the various sections and
subsections of this Agreement shall not limit or affect the terms and provisions
of this Agreement.

26



--------------------------------------------------------------------------------



 



Tier IV Change in Control as of March 2010
Signed this ___day of                     , 20___.

           
[EXECUTIVE’S NAME]
       
[EMPLOYER’S NAME]
      By:                 Its:      

27



--------------------------------------------------------------------------------



 



         

Tier IV Change in Control as of March 2010
ATTACHMENT A

28